Citation Nr: 1746441	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  07-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as due to herbicide exposure and as secondary to diabetes mellitus, type II. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a respiratory disability, to include bronchitis, sinusitis, chronic cough, asbestosis, and chronic obstructive pulmonary disease (COPD), and as due to asbestos exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for a cardiac disability, to include as secondary to diabetes mellitus, type II. 


6.  Entitlement to service connection for headaches, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II. 

7.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus, type II. 

8.  Entitlement to service connection for a prostate disability, to include as secondary to diabetes mellitus, type II. 

9.  Entitlement to service connection for a skin disability of the scalp, to include as secondary to diabetes mellitus, type II. 

10.  Entitlement to service connection for periodontal disease, to include as secondary to diabetes mellitus, type II.
 
11.  Entitlement to a compensable initial disability rating for malignant melanoma of the left rib cage, left scapula, left chest wall, and right upper back. 

12.  Entitlement to a compensable initial disability rating for basal cell carcinoma of the left lower abdomen. 

13.  Entitlement to an initial disability rating in excess of 20 percent for surgical scars, residuals of malignant melanoma, left rib cage, left scapula, left chest wall, and right upper back and basal cell carcinoma ("scar disability"). 

14.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II. 

15.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity. 

16.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity. 

17.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

18.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

19.  Entitlement to an increased disability rating for diabetic retinopathy and cataract, currently evaluated as noncompensable from May 31, 2005, and as 40 percent disabling from March 3, 2014.

20.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from several rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  Jurisdiction of this case currently rests with the RO in Hartford, Connecticut.

In November 2010, the Board denied the Veteran's service connection claims for diabetes; peripheral neuropathy of the lower extremities; PCT; headaches; hypertension; a heart disability; erectile dysfunction; diabetic retinopathy; a prostate disability; and a skin disability.  However, in a May 2012 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claims for further adjudication.  

Subsequently, in June 2013, the Board reopened the Veteran's service connection claim for PTSD on the basis that new and material evidence had been received.  See 38 C.F.R. § 3.156(a) (2016).  The Board has since expanded the Veteran's claim to include all psychiatric disabilities, as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Also in June 2013 and in pertinent part, the Board remanded the following service connection claims for further development:   diabetes; respiratory disability; peripheral neuropathy of the lower extremities; PCT; headaches; hypertension; heart disability; erectile dysfunction; diabetic retinopathy; a prostate disability; skin disability of the scalp; periodontal disease; PTSD; and to a TDIU.

These matters were further remanded by the Board in July 2014 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Briefly, the Board notes that the Veteran was awarded an initial disability rating of 20 percent for his scar disability in a rating decision dated November 16, 2016.  The Veteran did not submit a Notice of Disagreement (NOD) with regard to this evaluation.  However, the RO simultaneously addressed this claim in a Statement of the Case (SOC) issued on November 16, 2016.  Thus, the Veteran had reason to believe that the matter remained on appeal, such that the issue was included on his January 2017 substantive appeal.  Accordingly, the Board is obligated to address the matter at this time.  See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).

The Veteran testified at hearings before RO personnel in July 2007 and April 2009, and during a Board travel board hearing in April 2010.  Transcripts of these proceedings have been associated with the claims file.  In October 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over the April 2010 hearing was no longer with the Board.  At no time has the Veteran requested that a new hearing be scheduled.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  

In August 2017, the Veteran submitted an NOD for an alleged June 2017 denial of a claim for reimbursement for private medical care.  However, the claims file does not contain a claim for reimbursement or a June 2017 denial notice.  As such, it appears that a claim for reimbursement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  If the referenced claim and denial are located, the RO must upload these documents to the Veteran's VBMS file and continue adjudicating the claim as needed.    

All issues other than the Veteran's PCT and psychiatric claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was diagnosed with PCT and PTSD during the pendency of this appeal.  

2.  The Veteran was exposed to herbicide agents and participated in combat during his military service.

3.  The competent and probative evidence of record establishes that the Veteran's PTSD is causally related to service.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PCT have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A.  
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

PCT

The Board first turns to the Veteran's PCT claim.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

At the outset, the Board finds competent evidence of a current disability.  Private treatment records indicate that the Veteran was first diagnosed with PCT in April 1997, and presented with symptoms through May 2005.  As the Veteran's claim was submitted in May 2005, the evidence thus indicates that the disability existed at some point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  Accordingly, the Board finds that the first Shedden element has been met.  

In part, the Veteran has posited that his PCT is causally related to in-service exposure to herbicide agents.  The RO conceded such exposure in a January 2016 rating decision, and the Board finds no reason to disturb the RO's finding at this time.  See Certificate of Release or Discharge from Active Duty (DD-214) (confirming the Veteran's assignment to the USS Oklahoma City); deck logs dated September 1965 (indicating that the USS Oklahoma City provided gunfire support in the mouth of the Riviere De Sa Ky).  As such, in-service exposure to herbicide agents is presumed in this case.

Such a finding triggers an analysis into the application of presumptive service connection.  To that end, if a veteran was exposed to herbicide agents during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  PCT qualifies as one such disease, and the record is absent of evidence which rebuts the presumption of service incurrence in this case.  38 C.F.R. §§3.307(d)(1) (2016).

Accordingly, the Veteran's claim for entitlement to service connection for PCT is hereby granted.  

Psychiatric Disability

The Board now turns to the Veteran's psychiatric claim.

To establish service connection for most psychiatric disabilities, there must be sufficient evidence to satisfy the three Shedden elements as set forth above.  However, the criterion for establishing entitlement to service connection for PTSD is slightly different.  In such an instance, three elements must be present: 
(1) A current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997). 

In this regard, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2016); see also 38 U.S.C.A. § 1154 (b) (West 2014).

Additionally, if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

For these purposes, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Such relevant threats include those posed by an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.

In applying these elements to the Veteran's claim, the Board first finds competent evidence of a current disability.  To that end, the Veteran most recently underwent VA psychiatric examination in April 2011 and was diagnosed with PTSD at that time.  Said diagnosis is corroborated by the additional evidence of record, to include extensive VA treatment records.  See, e.g., VA treatment records dated July 2008 (diagnosing the Veteran with major depressive disorder and PTSD) and March 2015 (diagnosing the Veteran with combat-related PTSD).  Accordingly, the Board finds that the competent medical evidence of record establishes a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2016), such that the first element required to establish service connection has been met.    

The Veteran has alleged that his PTSD is causally related to his participation in military combat and fear of hostile military activity.  See, e.g., lay statements dated May 2005 and January 2011.    

In this regard, the Board finds the Veteran's lay testimony to be competent and credible evidence of the reported stressors.  First, a veteran is competent to report that which he perceives through the use of his senses, including events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran largely presents as a credible witness.  His reports of combat are consistent and unvarying throughout the record, and are corroborated by additional evidence including a September 1966 commendation for the Veteran's "sustained determination to excel . . . under combat conditions in Southeast Asia."  As noted above, the Veteran also has confirmed service aboard the USS Oklahoma City, which provided gunfire support in September 1965.  The Veteran has also provided significant documentation speaking to certain covert missions in Vietnam.  See evidence submitted in January 2011.  Thus, the Board finds that the Veteran's testimony to be credible and consistent with the circumstances surrounding the nature of his service.  This conclusion, coupled with the total absence of evidence tending to refute the claimed stressors, compels the Board to conclude that the second element required for a finding of service connection has been met.  See 38 C.F.R. § 3.304(f) (2016).

Thus, the Veteran's claim may be granted upon competent evidence of a causal nexus between his PTSD and the conceded stressors.    

There is one nexus opinion of record in this regard.  The April 2011 VA examiner concluded that the Veteran met the DSM criteria for exposure to a traumatic event, as due to: witnessing the death of others, which incited "intense feelings of fear and horror" in the Veteran; and experiencing intense fear in a hostile combat zone.  As such, the examiner concluded that the Veteran's trauma-related symptoms were the direct result of intense fear in a hostile combat zone.  The Board affords significant probative value to this opinion, which is based upon a detailed analysis of the Veteran's military history and psychiatric profile, to include pertinent symptomatology.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).

Further, the April 2011 examiner's conclusion is supported by the additional evidence of record, to include VA treatment records which record the Veteran's history of traumatic events.  See, e.g., VA treatment records dated November 2015 (including the Veteran's reports of traumatic events such as seeing people blown up; seeing dead bodies in water; and seeing body parts).  Thus the totality of the evidence, coupled with the total absence of a negative nexus opinion from the record, compels the Board to conclude that the Veteran's PTSD is causally related to his military service.    

Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection is warranted for PTSD.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PCT is granted.

Entitlement to service connection for PTSD is granted.  


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary with regard to the Veteran's remaining claims.  

VA Examinations

The Board finds that VA examinations are required for several of the Veteran's claims.

First, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's respiratory claim, the Veteran has undergone two VA examinations to date.  The first examination, conducted in December 2010, was deemed inadequate by the Board in July 2014 for the examiner's failure to review the entire record.  See Board decision dated July 2014, p. 19.  Although a subsequent examination was provided in May 2015, the Board similarly finds this examination inadequate for its failure to provide a complete nexus opinion.  Specifically, the May 2015 examiner assessed only the causal link between the Veteran's respiratory disability and his in-service exposure to herbicide agents.  However, the Veteran has also posited that his disability is causally related to his in-service asbestos exposure, such that a nexus opinion is needed to assess the viability of this theory.  

With regard to the Veteran's hypertension and cardiac claims, pertinent VA examinations were conducted in June 2006, December 2010, and March 2016.  However, these examinations are inadequate for several reasons, to include the June 2006 examiner's failure to review the entire claims file; the March 2016 examiner's failure to acknowledge the Veteran's history of cardiac disabilities (as seen in the June 2006 examination report); and the examiners' collective failure to provide nexus opinions with regard to the diagnosed disabilities.  Accordingly, a remand is required at this time such that adequate VA examinations may be acquired.  

Further, the Board notes that the Veteran has not undergone VA headache, ED, prostate, skin (scalp), or periodontal examinations to date.  However, the evidence of record establishes that such examinations are warranted at this time, such that the etiology of the Veteran's disabilities may be properly assessed.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this regard, the Board briefly notes that the claims file contains competent evidence of the claimed disabilities.  See, e.g., private treatment letter dated May 1995 (reporting Veteran's treatment for headache management); VA examination dated June 2006 (recording Veteran's complaint of erectile dysfunction); VA treatment records dated August 2007 (indicating Veteran's belief that his prostate is enlarged) and November 2007 (noting use of prescription shampoo); and private treatment records dated September 2007 (including diagnosis of periodontitis).  The Veteran contends that these conditions are causally related to his conceded exposure to herbicide agents and service-connected diabetes mellitus and the treatment thereof, and he has provided competent testimony regarding the onset and nature of the claimed conditions.  As such, the Board finds that VA examinations are warranted with regard to these claims. 

Private Treatment Records

The claims file contains a bill indicating that the Veteran received dental treatment at the Danbury Hospital between July and September 2010.  However, accompanying treatment records are absent from the file.  As these records may be relevant to the Veteran's claim, all reasonable efforts must now be made to obtain them.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Statement of the Case

The Veteran was awarded noncompensable initial ratings for his malignant melanoma and basal cell carcinoma disabilities in a January 2016 rating decision.  The Veteran submitted a timely NOD the following month.  See 38 C.F.R. 
§ 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Although an SOC was issued in November 2016, these two issues were not addressed therein.  Accordingly, a remand of these matters is now required such that the requisite SOC may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Videoconference Hearing

The Veteran submitted a substantive appeal in January 2017 for his surgical scars, diabetes, peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy claims.  On said form, the Veteran requested the opportunity to testify during a videoconference hearing regarding these claims.  Said hearing has not been provided to the Veteran to date.

However, a veteran has the right to request a hearing at any time prior to the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.  See also Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that a veteran has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the proceedings).

Therefore, considerations of due process mandate that the Board may not proceed with review of the aforementioned claims without first providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a hearing so that he may provide evidence in support of these claims.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Intertwined Issues

Determination of the above claims will directly impact the Veteran's TDIU claim, as well, such that the issues are all inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the above-mentioned claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing his entitlement to a TDIU.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain appropriate authorization from the Veteran and then obtain all records relating to private dental treatment at Danbury Hospital from July to September 2010.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If the records cannot be obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Provide the Veteran with the following VA examinations to assess the nature and etiology of the claimed disabilities: (1) respiratory; (2) hypertension; 
(3) cardiac; (4) headaches; (5) erectile dysfunction; 
(6) prostate; (7) skin; and (8) dental.  The claims file and a copy of this remand must be made available for review, and the examination reports must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

Each examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  The respiratory examiner must indicate the following:

i. Identify all respiratory disabilities demonstrated by the Veteran throughout the course of this appeal.  

ii. For each diagnosis identified, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service, to include in-service asbestos exposure.

b.  The headache examiner must indicate the following:

i. Indicate whether the Veteran has demonstrated a headache disability at any time during the pendency of this appeal.  

ii. If so, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service, to include exposure to herbicide agents.

iii. Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability was caused or aggravated by his diabetes mellitus, type II, or the treatment thereof.

c.  The hypertension, cardiac, erectile dysfunction, prostate, skin, and periodontal examiners must indicate the following:

i. Identify all pertinent disabilities demonstrated by the Veteran throughout the course of this appeal, including by previous VA examiners.

ii. Thereafter, indicate whether it is at least as likely as not (50 percent probability or more) that each disability began in service, was caused by service, or is otherwise related to military service.  

iii. Additionally, indicate whether it is at least as likely as not (50 percent probability or more) that each disability was caused or aggravated by his diabetes mellitus, type II, or the treatment thereof.

In formulating the opinions, the examiners are advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Provide a Statement of the Case (SOC) addressing the Veteran's malignant melanoma and basal cell carcinoma claims (issues 11 and 12).  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. 
§ 20.202 (2016).

4.  Schedule the Veteran for a videoconference hearing with regard to his surgical scars, diabetes, peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy claims (issues 13 through 19).  A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.

5.  If appropriate, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2016).  Consideration must be given to the May 2017 private vocational assessment provided by the Veteran.

6.  Thereafter, readjudicate the remaining claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


